       Case 1:19-cv-03787-LGS Document 37 Filed 12/12/19 Page 1 of 3




                                                       December 12, 2019
VIA ECF
Honorable Lorna Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:      Michael Mader v. Experian Information Solutions, LLC
                  S.D.N.Y. Case No. 1:19-cv-03787-LGS-DCF

Dear Judge Schofield:
        We represent Plaintiff Michael Mader (“Plaintiff”) in the above-referenced action
and submit this letter in response to Defendant Experian Information Solutions, Inc.’s
(“Defendant”) request for a conference before moving in limine during discovery and
against unspecific information that no one has sought to introduce into evidence.
        This case is about Defendant’s procedures for reporting student loans after
bankruptcy. Defendant has claimed in papers to the Court (Dkt. No. 22) and its expert
report that it relies on the reliability of Navient’s reporting of student loans after bankruptcy.
Now that both parties have obtained information from Navient about how it handles student
loans in bankruptcy, Defendant claims that Plaintiff’s information should be precluded. As
Plaintiff twice suggested to Experian, the proper solution is for Experian to take Navient’s
deposition, as it was originally scheduled to do. Expert discovery is ongoing, class
discovery has not yet begun, and there is no reason Experian cannot still depose Navient.

         The discovery from Navient is relevant
        Defendant argues that the information Plaintiff obtained from Navient regarding its
policies for handling discharged student loans is irrelevant because it is not limited to
Plaintiff. That argument makes no sense. This case is about Defendant’s reporting of
discharged student loan debts that were made to attend non-accredited (i.e., non Title IV)
schools. Navient’s policy does not apply solely to Plaintiff; rather, Navient’s policies for
handling debts for non-accredited schools applies to all such loans. That is the information
Navient produced to Plaintiff and which Plaintiff produced to Experian—the policies that
apply to Plaintiff and to others who borrowed loans to attend non-Title IV schools and then
received a bankruptcy discharge. 1 Defendant claims that it relies on Navient, and that

1
 Experian is also incorrect that the only overlap between Haas and this action is the presence of Plaintiff’s
counsel. Plaintiff Michael Mader is included in the class definition in Haas, and is currently bound and
protected by the Agreed Order. Haas et. al. v. Navient Solutions, LLC et. al, 16-AP-03175, Agreed Order,
ECF No. 122 (Bankr. S.D. Tex. April 11, 2017).
           Case 1:19-cv-03787-LGS Document 37 Filed 12/12/19 Page 2 of 3




December 12, 2019
Page 2

     Navient is a reliable source of information. The documents in question demonstrate what
     Navient actually does when handling the debts at issue in this case.

            Defendant’s discovery gamesmanship
             It was Experian’s decision to subpoena Navient for documents and testimony.
     Experian then artfully canceled the deposition and subpoena at the last minute and
     concluded it was satisfied with the records Navient voluntarily gave them. As Plaintiff’s
     counsel stated to the Court, the records Navient provided were highly selective and could
     not be deciphered without certain of Navient’s policies, or access to a Navient witness.
              It is true that Plaintiff’s counsel has access to these documents—that is how
     Plaintiff’s counsel knew how misleading and incomplete Navient’s production was in the
     first place. But the documents are under a protective order in Haas, and Plaintiff’s counsel
     could not use them without Navient’s permission. On October 9, 2019, Defendant issued
     a subpoena for documents to Navient and then on October 17, it issued a subpoena for
     testimony to Navient. Plaintiff expected to participate in the deposition and even assisted
     Experian in getting Navient to respond to the subpoena. On November 1, 2019, Plaintiff’s
     counsel contacted Navient’s counsel to ask if they would accept service of a cross subpoena
     for testimony. But Navient’s lawyer refused to accept service of Plaintiff’s subpoena and
     told Plaintiff’s counsel that the deposition had been canceled. This tactic thus necessitated
     Plaintiff seeking an extension so that Navient could not object to the formal service of the
     subpoena on the grounds that it was not given sufficient time to respond. After the Court
     granted the motion for an extension of fact discovery and Plaintiff served the subpoena,
     Navient’s counsel called Plaintiff’s counsel and agreed to produce the documents.
     Plaintiff’s counsel then agreed to use the documents and testimony from the Haas matter
     to save everyone time and money. Contrary to Experian’s claim, the Haas documents are
     the very “policies” Plaintiff’s counsel stated were needed to translate the codes used in
     Navient’s voluntary production to Experian. Furthermore, the deposition transcripts show
     a Navient witness decoding SCHL TYPES and 1098 eligibility as they relate to
     determining whether a student debt is dischargeable in bankruptcy. This is precisely what
     Plaintiff represented to the Court he needed to obtain and precisely what the subpoena
     sought:
        1. Documents sufficient to identify Your policy and procedure for determining
           whether loans made to non-Title IV schools were discharged, or were to be
           treated as discharged, after receipt of a bankruptcy discharge.

        2. Documents sufficient to identify Your policy and procedure for determining
           whether loans were discharged, or were to be treated as discharged, after receipt
           of a bankruptcy discharge depending on the “SCHL TYPE/1098E.”
            Case 1:19-cv-03787-LGS Document 37 Filed 12/12/19 Page 3 of 3




December 12, 2019
Page 3

     This entire charade could have been avoided if Experian had simply taken Navient’s
     deposition on November 12, 2019 as it told Plaintiff it intended to do. Defendant got what
     it wanted from Navient, but now cries foul when Plaintiff obtained what it wanted. If
     Experian wants to examine Navient to understand the information Navient failed to
     voluntarily provide in its initial production, it should do so. Plaintiff’s counsel in fact told
     Experian’s counsel both on the meet-and-confer on December 6 and by follow up email
     that it should simply reschedule Navient’s deposition if it felt prejudiced in some way.
     Experian refused.

              In any event, there is no evidence submitted to be moved in limine against
              Even if the Court were to entertain Defendant’s request, there is no context for
     adjudicating a motion in limine because Plaintiff has not sought to introduce any evidence.2
     As noted above, the information that Navient produced is relevant. But the Court cannot
     determine the evidentiary basis or context yet because no one has sought to introduce it. It
     is certainly possible, though, that Navient’s business records and testimony may end up
     being used either to cross examine Defendant’s witnesses who make assertions about
     Navient’s policies, to rebut Defendant’s assertion that it properly relies on Navient, or to
     show Navient’s knowledge or willfulness. In any event, even if the Court were to
     determine that it is hearsay, it may still be used to defend against any forthcoming summary
     judgment motion. See Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (“We do not
     mean that the nonmoving party must produce evidence in a form that would be admissible
     at trial in order to avoid summary judgment.”); Smith v. City of New York, 697 F. App’x
     88, 89 (2d Cir. 2017) (“Here, the documents in question could readily be reduced to
     admissible form at trial through the testimony of the defendant officers as to the underlying
     events in question.”).
             The best resolution is for Experian to depose Navient. Plaintiff’s counsel will
     participate in order to ensure that Navient does not leave anything out.
                                                                     Respectfully Submitted,
                                                                     /s/ Adam R. Shaw
                                                                     Adam R. Shaw



     2
       Wechsler v. Hunt Health Systems, Ltd., 2003 WL 21998985, at *3 (S.D.N.Y. 2003) (“[T]he Court agrees
     with plaintiff that it is premature for the Court to preclude plaintiff from offering [documents] into evidence
     based on defendants’ allegation that these documents are inadmissible as hearsay. Not only has plaintiff not
     indicated whether he will indeed seek to move these documents into evidence, but perhaps more
     importantly, the Court is unaware of the purpose for which plaintiff would move these documents into
     evidence…”).
